Title: To George Washington from William Stephens Smith, 3 December 1782
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 3d Decr 1782
                        
                        Agreable to the promise contain’d in my letter of yesterday’s date to your Excellency, I visited the post
                            below, where I spent the Day, the wheather was remarkably favourable. I must preface my observations
                            by asserting, that the works are view’d to greater advantage by a setting, than a rising Sun—I march’d the party upon the
                            ridge from Closter landing, that I might avoid the observations of the Inhabitants, and have an opportunity of viewing the
                            Island distinctly, & make observations as objects presented themselves, The ships having changed their
                            position—laying a-Stern of each other under the opposite Shore, and the Brigg. about a half a mile below the Water Guard,
                            the passage under this Shore, is at present open.
                        The small Redoubt which commands the bridge, & the mouth of the Creek, appears to be calculated only
                            for defence in front, for the ground in rear within musquet Shot commands it, it has a ditch & abatis, the gorge
                            of the work is in the Centre of the face fronting the River.
                        I obtain’d a tolerable view of laurel Hill, it has a ditch, is freized & abatis’d, there is a small
                            Barrack within the Work & two pyramids, which I suppose cover the magazines on the west side of the Hill, are
                            fourteen large Hutts, with a Chimney in the Centre of each, these are they, which I observed on the left of fort
                            washington, when view’d from the point of fort Lee—about 400 yards in rear of the work is a barracks, (not extensive)
                            where I suppose the troops Quarter, destined for its support in case of a front attack, but should it happen in Rear, it
                            is possible the assailant may enter with them—The first Hill rises gently in front of the Blue Bell, the Summit of which
                            being gain’d, you entirely command the Barack mention’d, which fronts Harlem Creek, from this to the Salient Angle of the
                            fort, the ground is good, excepting, a small Hollow the assent of which to the abatis, is not difficult, tho’ there are a
                            number of stones laying on the surface, that appear to have been taken out of the ditch, & thrown there, but not with an
                            apparent intention to obstruct the passage—this angle I think the tenderest Part of the work, the main Body of it, being
                            calculated for the defence of the Glacis of the Hill fronting fort Washington & Kings Bridge—near the north west
                            salient angle in the western face of the work, is the gate, the approach to which is not inviting, in consequence of the
                            vicinity of the Hutts, & the weight of fire, that may be produced from the opposite Curtain British troops
                            on Guard in all the works—Fort washington is not abatis’d, I made a mistake in my last report respecting this fort, which
                            arose from two old boards which lay against the Work, and the shade form’d by an eastern Sun, it is not defended by a
                            ditch, it being erected upon a rock, will not admit of one’s being made, at least not upon the south or west side—neither
                            is the salient angle defaced.
                        On the left of the Gorge as you advance, the freize does not appear above four feet high, & is the
                            weakest Part of the Work in view—to the very gate-post the passage is not obstructed, either by abatis’ or ditch.
                        If by the vigilence of the Ships & Guard boats the troops are not discover’d, & the landing
                            is effected, I think there is the greatest probability of success.
                        Other matters remain as I at first reported—what I think remarkable is that notwithstanding the day was
                            particularly mild & pleasant very few soldiers were to be seen.
                        I observd no block Houses in the works nor any other defence than what I have mentioned.
                        I dismissed the flagg & wrote to Mr Sproat agreable to your Excellency’s Orders; the night before his
                            departure the owners of the goods mentiond in my last attempted to land them, the boat was dis’cover’d by one of the
                            Centinels, the goods landed and before they were taken from the shore seized by a patrole.I have sent Braxter to west
                            point accompanied by a refugee taken yesterday. I have the honor to be with the greatest respect Your Excellency’s Most
                            Obliged Humble Servt
                        
                            W.S. Smith, Lt Colo. &c.
                        
                    